436 F.2d 976
BATON ROUGE CONTRACTING CO., Inc., Plaintiff-Appellant,v.WEST HATCHIE DRAINAGE DISTRICT OF TIPPAH COUNTY,MISSISSIPPI, et al., Defendants-Appellees.
No. 29249.
United States Court of Appeals, Fifth Circuit.
Jan. 26, 1971.

Appeal from the United States District Court for the Northern District of Mississippi; Ora R. Smith, Judge.
Fred B. Smith, Ripley, Miss., for appellant.
James McClure, Sr., Sardis, Miss., for appellees.
Before JOHN R. BROWN, Chief Judge, and WISDOM and MORGAN, Circuit judges.
PER CURIAM:


1
In this case the plaintiff-contractor sued to recover the value of certain alleged extra work performed pursuant to a contract for river channelization.  In a detailed and well-reasoned opinion Judge Orma R. Smith denied the principal item of recovery by holding that the additional work was mere difficulty in performance which could have been foreseen before acceptance of the contract since defendants' plans and specifications adequately revealed the type of soil conditions to be expected.  The district court granted plaintiff's claim for a sum over and above the price paid for the new spur inlets but disallowed recovery of interest on money admittedly owed plaintiff for the reason the defendant had made a tender without prejudice.  Finally, the district court refused plaintiff's claim for compensation for clearing work on the entire area to be cleared as shown on defendants' maps.  There is nothing we can add to the opinion of the district court.  See 304 F.Supp. 580.


2
Affirmed.